DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/22 has been entered. 

Status of Claims
 Claims 1, 3-5, 7-9, and 11-16 have been amended by Applicant. No claims have been currently added or cancelled. Claims 1-16 are currently pending.

Response to Arguments
The rejection of claims 1, 3, 5, 7-9, 11, and 13-16 under 35 U.S.C. 103 as being unpatentable over Haghighat-Kashani (US 20150012147 A1), hereinafter Haghighat, in view of Bedros et al. (US 20110046805 A1), has been withdrawn in view of Applicant’s amendments to independent claims 1, 9, and 16. However, upon further consideration See Claim Rejections under 35 U.S.C. 103 section further below. 
The rejection of claims 2, 6, and 10 under 35 U.S.C. 103 as being unpatentable over Haghighat in view of Bedros et al., in further view of Park et al. (US 20140142724 A1), has been withdrawn in view of Applicant’s amendments to independent claims 1 and 9. However, upon further consideration and in view of said amendments, a new grounds of rejection has been made under 35 U.S.C. 103. See Claim Rejections under 35 U.S.C. 103 section further below. 
The rejection of claims 4 and 12 under 35 U.S.C. 103 as being unpatentable over Haghighat in view of Bedros, in further view of Haghighat-Kashani (US 20150268281 A1), hereinafter Haghighat II, has been withdrawn in view of Applicant’s amendments to independent claims 1 and 9. However, upon further consideration and in view of said amendments, a new grounds of rejection has been made under 35 U.S.C. 103. See Claim Rejections under 35 U.S.C. 103 section further below. 

Applicant’s arguments with respect to claim(s) 1, 9, and 16 (as amended) and dependent claims therefrom have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation "receiving input form the specific user in response to the at least one question generated from user device". (1) There is insufficient antecedent basis with respect to the term “user device”. Is this user device referring back to the user device from the communicating step? (2) This limitation states that the question is generated from user device. However, this conflicts with the communicating step as the communicating step recites that that the question is communicated to a user device. If the question is merely communicated to the user device, it is not clear how it is possible that the question was generated from the user device. Respective dependent claims are also rejected for the same reasons as they inherit the deficiency of the parent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.	Claims 1-16 (as amended) are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1, 9, and 16 (as amended) are respectively drawn to a method and systems, hence each falls under one of four categories of statutory subject matter (Step 1). Nonetheless, the claims are directed to a judicial exception of an abstract idea without significantly more. 
claims 1 and 9 (as amended) recite the following same or analogous limitations: 
retrieving energy consumption data pertaining to at least one home environment from an energy meter, wherein the at least one home environment comprises one or more appliances; 
identifying one or more patterns in the energy consumption data by applying signal processing algorithms to the consumption data; 
generating at least one question determined to be likely to elicit a response from a specific user due to the timing of the question, channel of communication, or contextual temporal anchoring of the question, the question based at least in part on the one or more patterns and, based at least in part on timing of the question, channel of communication, or contextual temporal anchoring; 
communicating the at least one question to a user device; 
receiving input from the specific user in response to the at least one question generated from user device; 
determining at least one appliance in a running mode, amongst the one or more appliances in the at least one home environment, based at least in part on the one or more patterns and the input received from the specific user; and 
determining an appliance signature by extracting a canonical pattern from the energy consumption data based at least in part on the input received from the specific user.
Step 2A Prong 1: 
The limitation of “retrieving energy consumption data …”, as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “ by one or more hardware processors” and “a memory” [claim 9], nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by one or more processors” and “a memory” language, ““retrieving energy consumption data …” in the context of this claim encompasses a person manually gathering energy consumption data readings at certain time intervals from the energy meter. 
Similarly, the limitation of “identifying one or more patterns in the energy consumption data…”, as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind with the aid of pen and paper, but for the recitation of generic computer components. For example, but for the “by one or more hardware processors” and “a memory” [claim 9] language, “identifying one or more patterns in the energy consumption data…” in the context of this claim encompasses a person manually with aid of pen and paper identifying [by visual observation] a particular pattern in a graph of energy consumption data plotted over defined time intervals. 
Similarly, the limitation of “generating at least one question…”, as drafted, is a process that, under its broadest reasonable interpretation, covers generating at least one question…” in the context of this claim encompasses a person thinking of questions to ask the user based on gathered data in the preceding steps and based at least in part on timing of the question. 
Similarly, the limitation of “receiving input from the specific user in response to the at least one question…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by one or more hardware processors” and “a memory” [claim 9] language, “receiving input from the specific user in response to the at least one question…” in the context of this claim encompasses a person directly (e.g., verbally) receiving answers to the asked questions in the preceding step of the claim. 
Similarly, the limitation of “determining at least one appliance in a running mode,…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper but for the recitation of generic computer components. For example, but for the “by one or more hardware processors” and “a memory” [claim 9] language, “determining at least one appliance in a running mode,…”, in the context of this claim encompasses a person determining that a specific appliance in the household in turned on (e.g., a 
Similarly, the limitation of “determining an appliance signature…”, as drafted, is process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper but for the recitation of generic computer components. For example, but for the “by one or more hardware processors” and “a memory” [claim 9] language, “determining an appliance signature…”, in the context of this claim encompasses a person mentally and with the aid of pen and paper determining that a particular energy consumption pattern corresponds to the appliance that was determined to be in a running mode using the gathered and plotted data in the preceding step and also by using the previously given answer(s) from the user.   
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (and/or with the aid pen and paper) but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

Step 2A Prong 2: 	This judicial exception is not integrated into a practical application. In particular the claim recites the additional element – using a one or more hardware processors and a memory to perform the limitations/steps listed above. The communicating the at least one question to a user device” step is recited at a high level of generality and amounts to mere data transmission, which is a form of insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea. 

	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a processor and a memory to perform the limitations/steps listed above amounts to no more that mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the “communicating the at least one question to a user device” step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more that what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving or transmitting data over a network” is well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claims). Thereby, a conclusion that the claimed “communicating…” step is well-understood, routine, Berkheimer. Hence, the claims are not patent eligible. 

Independent system claim 16 (as amended) recites the following limitations: 
an energy disaggregation pipeline, comprising information pertaining to appliance usages in a home environment; 
a remote processor in communication with an energy disaggregation pipeline and one or more user devices, 
the remote processor comprising: an analyzer, configured to recognize full and partial patterns in data received from the energy disaggregation pipeline, and determine based on input from a specific user received from an inquiry generation unit, appliance signatures; and 
the inquiry generation unit, the inquiry generation unit being in selective communication with one or more user devices, the inquiry generation unit configured to determine one or more questions to be sent to the one or more user devices, the one or more questions based at least in part on the full and/or partial patterns determined by the analyzer and determined to be likely to elicit a response from the specific user based at least in part on timing of the question, channel of communication, or contextual temporal anchoring, and return answers from the one or more user devices to the analyzer.


Step 2A Prong 1: 
The limitations of recognizing full and partial patterns in data received from the energy disaggregation pipeline and determining appliance signatures, as drafted, are processes that, under their broadest reasonable interpretation cover performance of the limitations in the mind and/or with the aid of pen and paper but for the recitation of generic computer components. That is, other than reciting “by a remote processor”, “an analyzer” [i.e., remote processor], and “an inquiry generation unit” [i.e., remote processor] nothing in the claim elements precludes the steps from practically being performed in the mind and/or with the aid of pen and paper. For example, but for the “by a remote processor”, “an analyzer” [i.e., remote processor], and “an inquiry generation unit” [i.e., remote processor] language, a person can mentally and/or with the aid of pen and paper recognize [i.e., observe] full and partial patters in gathered energy consumption data graphed and/or plotted over determined time intervals, this energy consumption data can be gathered in such a way as to isolate energy loads from particular appliances turned on at a time in a household, and then determining appliance signatures based on the gathered data and the inputs from the user [i.e., through observation of the graphs and users turning on and off appliances- i.e., inputs from user]. 
Similarly, the limitation determining one or more questions to be sent to the user and returning answers from the one or more users, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (and/or with the aid of pen and determining one or more questions to be sent to the user and returning answers from the one or more users in the context of this claim encompasses a person thinking of questions to ask the user based on gathered data in the preceding steps and based at least in part on timing of the question and the user communicating back the answers to the questions. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A Prong 2: The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – using a remote processor, an analyzer and an inquiry generation unit to perform the limitations/steps listed above. The remote processor, the analyzer [i.e., remote processor], and the inquiry generation unit [i.e., remote processor] in all steps are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. (Also, see generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)). Further the claim recites the step of “return answers from the one or more user devices to the analyzer”. The returning step is recited at a high level of 

	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a remote processor, an analyzer [i.e., remote processor] and an inquiry generation unit [i.e., remote processor] to perform the limitations/steps listed above amount to no more than mere instructions to apply the exception using generic computer components. (Also, see generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)). Mere instructions to apply an exception to using generic computer components cannot provide an inventive concept. Further the step of “return answers from the one or more user devices to the analyzer” was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more that what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving or transmitting data over a network” is well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claims). Thereby, a conclusion that the claimed “return answers from the one or more user devices to the analyzer” step Berkheimer. Hence, the claim is not patent eligible. 

	Dependent claims 2-8 and 10-15 (as amended) are also ineligible for the same reasons given with respect to claims 1 and 9. The dependent claims describe additional mental processes: 
mentally, or with the aid of pen and paper, providing an appliance run information to the user, wherein the appliance run information indicates a start time, end time, run time, and/or temporal memory cues (claims 2 and 10) (e.g., by providing either verbally or in writing to a user when to start, run or turn off an appliance).
mentally, or with the aid of pen and paper, determining whether the input from the specific user in conjunction with the one or more patterns is sufficient to determine the appliance signature; and Page 2 of 9upon a determination that the input from the specific user in conjunction with the one or more patterns is insufficient to determine the appliance signature, generating additional questions for the specific user (claims 3 and 11) (e.g., by determining from the manually graphed energy consumption data if additional data points are required to determine the appliance pattern (i.e., signature) and by thinking of additional questions to ask the user to obtain additional energy consumption data points over a determined time interval).
wherein the energy consumption data comprises active power, reactive power, apparent power, and/or separate readings from different phases indicating 
mentally, or with the aid of pen and paper, extracting a partial appliance signature by analysing the energy consumption data in real time or near real time; and dynamically generating the at least one question for the specific user based at least in part on the partial appliance signature, the one or more patterns and/or historical consumption data (claims 5 and 13) (e.g., by visually inspecting the energy meter, manually graphing/plotting over a determined time interval energy consumption data gathered in real time from the energy meter, and by verbally or in writing asking the user a question regarding the gathered data.)
mentally, or with the aid of pen and paper, tagging the appliance signature to an appliance present in the at least one home environment (claim 6) (e.g., by mentally identifying from the previously manually gathered energy consumption data that the observed energy load (appliance) signature corresponds to a specific appliance in the household).
mentally, or with the aid of pen and paper, receiving a notification from the specific user indicating switching on the appliance; recording energy consumption data of the appliance upon receiving the notification from the specific user, wherein the energy consumption data of the appliance is obtained in real time, near real time, or after predefined intervals of time; and wherein determining the appliance signature comprises analysing the energy 
detecting switching on of the appliance based at least in part on transition in an energy consumption pattern; generating an inquiry for the specific user to identify the appliance switched on; recording energy consumption data of the appliance determined based at least in part on the inquiry, wherein the energy consumption data is obtained in real time or near real time; and wherein determining the appliance signature comprises analysing the energy consumption data (claims 8 and 15) (e.g., by visually inspecting the energy meter and asking the user which appliance of the household has been just turned on and by manually gathering in a energy consumption data graph over predetermined time intervals the energy consumption data of this appliance that has just been confirmed to be turned on and then analyzing the energy consumption pattern in the manually generated graph to determine the appliance signature).

Again, the dependent claims continue to cover the performance of the limitations in the mind as inherited from independent claims 1 and 9 (Step 2A, Prong 1). The dependent claims 10-15 restating “one or more hardware processors” and “a “sending a communication to a user device, the communication requesting the specific user switch on an appliance”, in claims 7 and 14, is recited at a high level of generality and amounts to mere data transmission, which is a form of insignificant extra-solution activity. Accordingly, this additional element does integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Step 2A, Prong 2; see MPEP 2106.05(h)). Hence, the additional elements in the claims do not amount to significantly more than an abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a processor and a memory to perform the limitations/steps listed above amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the step of “sending a communication to a user device, the communication requesting the specific user switch on an appliance”, in claims 7 and 14, was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving or transmitting data over a network” is well-understood, routine, conventional function when it is claimed in a “sending…” step is well-understood, routine, conventional activity is supported under Berkheimer. Hence, the dependent claims 2-8 and 10-15 are not patent eligible because they do not amount to significantly more than an abstract idea nor provide any inventive concept.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	Claims 1, 3, 5, 7-9, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat-Kashani (US 20150012147 A1), hereinafter Haghighat, in view of Zheng (US 20190005398 A1). 

Regarding claim 1, Haghighat teaches a method of learning appliance signatures for appliance detection, comprising: 
retrieving energy consumption data pertaining to at least one home environment from an energy meter, wherein the at least one home environment comprises one or more appliances (Paragraph [0022] teaches a method for use in creating a profile of, managing and understanding power consumption in a home of a user [as in “home environment”], wherein said home comprises two or more power consuming devices [as in “appliances”]; Paragraph [0024] teaches measuring [as in “retrieving”], via at least one sensor, aggregate energy consumption at the home [as in “energy consumption data”]; Paragraph [0139] teaches smart meter as a preferred embodiment for the sensor [as in “energy meter”]); 

identifying one or more patterns in the energy consumption data by applying signal processing algorithms to the consumption data (Paragraph [0026] and [0027] teach collecting the aggregate signal [as in “the energy consumption data”] over a plurality of time resolutions and frequencies to create a predicted aggregate signal for each time x and frequency y [as in “applying signal processing algorithms”], and, detecting [as in “identifying”] consumption pattern changes in the predicted aggregate signal at time x and frequency y [as in the “one or more patterns” in the energy consumption data]); 

generating at least one question …, the question based at least in part on the one or more patterns… (Paragraph [0028] teaches conveying to a user a notification of detected consumption patterns changes; Paragraph [0185] teaches a device [as in “appliance”] profiling wizard, wherein the wizard may generate questions to a user asking to identify a source [as in appliance or device in the home] of a detected change in energy consumption [as in based at least in part on the detected change of consumption pattern]); 

receiving a user input in response to the at least one question generated from a user device (Paragraph [0039] teaches communication interface configured for receiving user commands and queries, for requesting user input in respect to the devices and for transmitting information relating to the devices; Paragraph [0185] teaches device profiling wizard where user may be asked to identify a device based on a detected change in consumption [as in based on the change in consumption pattern] and/or user may be asked to turn on a device to allow the algorithm to observe the consumption changes caused by the device; Paragraph [0176] teaches the intelligent algorithm of this invention can be used not only to provide notification to users but also to act automatically or “based on user response” to turn off devices if necessary.); 

[EXAMINER NOTE: Note, in paragraphs [0039], [0185], and [0176], above, the receiving of the “user input in response” follows from the requesting/asking the user input.]

determining at least one appliance in a running mode, amongst the one or more appliances in the at least one home environment, based at least in part on the one or more patterns and the user input (Paragraph [0185] teaches upon asking user to turn on a device, allowing algorithm to observe the consumption changes caused by the device [as in “based at least in part on the one or more patterns and the user input”]; Paragraph [0185] further teaches detecting/observing a noticeable consumption change in a device [as in “determining an appliance in a running mode”] and then asking user to identify the device; Paragraph [0185] refers to cataloguing some or all devices within a household [as in “amongst the one or more appliances in the at least one home environment”]); and 

determining an appliance signature by extracting a canonical pattern from the energy consumption data based at least in part on the user input (Paragraph [0113] teaches user is engaged to assist in the load disaggregation [as in “based at least in part on the user input”], wherein the term "load disaggregation" refers to “the analysis of changes in the voltage and current going into a premise and deducing what devices/appliances are used in the premise as well as the individual energy consumption of each.” [as in “determining an appliance signature” by analyzing (i.e., extracting) changes in energy consumption data]; Paragraph [0122] teaches, using the methods and systems disclosed therein, capturing and cataloguing power usage  [as in “extracting a canonical pattern”] such that it can be ascribed to a particular appliance [as in for “determining an appliance signature”]; Paragraph [0237] and [0238] teach, based on the examined household load profiles, patterns can be found in different frequencies and time resolutions; Paragraph [0239] teaches analyzing all possible patterns and extracting only the appropriate ones for each user).  
However, Haghighat does not distinctly disclose “generating at least one question determined to be likely to elicit a response from a specific user due to the time of the question, channel of communication, or contextual temporal anchoring of the question, the question … based at least in part on timing of the question, channel of communication, or contextual temporal anchoring; communicating the at least one question to a user device;”.

Nevertheless, Zheng teaches generating at least one question determined to be likely to elicit a response from a specific user due to the time of the question, channel of communication, or contextual temporal anchoring of the question, the question … based at least in part on timing of the question, channel of communication, or contextual temporal anchoring; communicating the at least one question to a user device; (Zheng, Paragraph [0043] teaches smart questioning module that ensures that for each specific user the right questions are asked at the right timings in the right context.)

	[EXAMINER NOTE: Examiner notes that Haghighat teaches, in Paragraphs [0028], [0185], and [0176], communicating intelligent questions to a user device. However, the question(s) communicated are not clearly and explicitly disclosed in Haghighat as determined to be likely to elicit a response based at least in part on timing of the question, channel of communication, or contextual temporal anchoring, as recited in the claim. Nevertheless, as stated above, Haghighat in view of Zheng teaches the limitation as claimed].

	Before the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify the load disaggregation and appliance identification, as 
	
	

Regarding claim 3, the combination of Haghighat in view of Zheng teaches all of the limitations of claim 1, and Haghighat further teaches wherein receiving the user input further comprises: determining whether the input from the specific user in conjunction with the one or more patterns is sufficient to determine the appliance signature (Paragraph [0191] teaches the energy consumption data obtained in real-time from the turning a device on and off at least once and user confirmation that switch is turned provide the system with information to identify the consumption changes of interest and associate them with the user-intended device.); and

upon a determination that the input from the specific user in conjunction with the one or more patterns is insufficient to determine the appliance signature, generating additional questions for the specific user (Paragraphs [0192], [0193], and [0194] teach additional step of verifying the accuracy and reliability of the information regarding the energy draw of a selected device, such as if a noisy environment that may affect the profiling process is detected; In such case, Paragraph [0193] teaches a user may be additionally asked to turn the device switch more than once in order for the system to observe multiple triggers and achieve more consistent measurements and remove noise [as in “generating additional questions for the user”]). 


Regarding claim 5, the combination of Haghighat in view of Zheng teaches all of the limitations of claim 1, and Haghighat further teaches wherein generating the at least one question further comprises: extracting a partial appliance signature by analysing the energy consumption data in real time or near real time (Figure 3 shows extraction of a partial appliance signature from energy consumption data analyzed in real-time after user turns a device on for the first time.); and 

dynamically generating the at least one question for the specific user based at least in part on the partial appliance signature, the one or more patterns and/or historical consumption data (Paragraph [0189] teaches asking user to turn on and off a device while real-time consumption measurements are being taken; Paragraph [0191] teaches user may be further asked to confirm when the appliance switch has been turned in order to provide the system with more information to help it identify the consumption changes of interest, and associate them with the user-intended device.). 
[EXAMINER NOTE: Note, questions in Paragraphs [0189] and [0191] are in “real-time” as in “dynamically” generated.]



Regarding claim 7, the combination of Haghighat in view of Zheng teaches all of the limitations of claim 1, and Haghighat further teaches further comprising: sending a communication to a user device, the communication requesting the user switch on an appliance (Paragraph [0185] teaches mobile application wizard may require the user to turn the device [as in “appliance”] switch on at least once; Figure 2a shows communication on user device requesting user switch on the appliance.); 

receiving a notification from the specific user indicating switching on the appliance (Paragraph [0191] teaches “switching set up” which includes receiving a user confirmation that the appliance has been switched on.); 

recording energy consumption data of the appliance upon receiving the notification from the specific user, wherein the energy consumption data of the appliance is obtained in real time, near real time, or after predefined intervals of time (Paragraph [0189] teaches upon asking user to switch on the appliance for the first time, real-time consumption measurements are being taken in the background; Paragraph [0344] teaches “recording” the consumption measurements.); and 

wherein determining the appliance signature comprises analysing the energy consumption data (Paragraph [0191] teaches the energy consumption data obtained in real-time from the “switching set up” (i.e., step of turning a device on and off at least once) and user confirmation that switch is turned provide the system with information to identify the consumption changes of interest and associate them with the to observe changes made by individual devices [as in “analyzing the energy consumption data”].). 

Regarding claim 8, the combination of Haghighat in view of Zheng teaches all of the limitations of claim 1, and Haghighat further teaches further comprising: detecting switching on of the appliance based at least in part on transition in an energy consumption pattern (Paragraph [0191] teaches the system could also monitor and detect sudden consumption changes, and avoid asking user for flagging the timing.); 

generating an inquiry for the specific user to identify the appliance switched on (Paragraph [0185] teaches, alternatively, the profiling wizard could be triggered automatically when noticeable consumption changes are observed, to ask user to identify the source [as in “generating an inquiry for the user to identify…”; Paragraph [0186] teaches the profiling process can also include asking users for additional information such as device classification.); 

recording energy consumption data of the appliance determined based at least in part on the inquiry, wherein the energy consumption data is obtained in real time or near real time (Paragraph [0187] teaches, in the context of the device profiling wizard provided to the user, consumption rate is monitored continuously in real-data may be taken and may be communicated to the computing platform in real-time.); and

wherein determining the appliance signature comprises analysing the energy consumption data (Paragraph [0191] teaches the energy consumption data obtained in real-time from the turning a device on and off at least once and user confirmation that switch is turned provide the system with information to identify the consumption changes of interest and associate them with the user-intended device; Paragraph [0187] teaches consumption rate is monitored continuously in real-time to observe changes made by individual devices [as in “analyzing the energy consumption data”].). 

Regarding claim 9, Haghighat teaches a system for learning appliance signatures for energy disaggregation, wherein the system comprises: 
one or more hardware processors (Paragraph [0031] teaches mobile computing device comprising data processor); and 

a memory communicatively coupled to the one or more hardware processors storing instructions (Paragraph [0032] teaches computer readable memory, coupled to the processor, including computer readable instructions), that when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: 

retrieving energy consumption data pertaining to at least one home environment from an energy meter, wherein the at least one home environment comprises one or more appliances (Paragraph [0031] teaches receiving aggregate signal form sensor configured to measure aggregate energy consumption at the home [as in “energy consumption data pertaining to home environment”], said home comprising two or more power consuming devices [as in “appliances”]; Paragraph [0139] teaches smart meter as a preferred embodiment for the sensor [as in “energy meter”]); 

identifying one or more patterns in the energy consumption data by applying signal processing algorithms to the energy consumption data (Paragraph [0026] and [0027] teach collecting the aggregate signal [as in “the energy consumption data”] over a plurality of time resolutions and frequencies to create a predicted aggregate signal for each time x and frequency y [as in “applying signal processing algorithms”], and, detecting [as in “identifying”] consumption pattern changes in the predicted aggregate signal at time x and frequency y [as in the “one or more patterns” in the energy consumption data]); 

generating at least one question …, the question based at least in part on the one or more patterns… (Paragraph [0028] teaches conveying to a user a notification of detected consumption patterns changes; Paragraph [0185] teaches a device [as in “appliance”] profiling wizard, wherein the wizard may generate questions to a user asking to identify a source [as in appliance or device in the home] of a detected change in energy consumption [as in based at least in part on the detected change of consumption pattern]); 
 

receiving a user input in response to the at least one question generated from a user device (Paragraph [0039] teaches communication interface configured for receiving user commands and queries, for requesting user input in respect to the devices and for transmitting information relating to the devices; Paragraph [0185] teaches device profiling wizard where user may be asked to identify a device based on a detected change in consumption [as in based on the change in consumption pattern] and/or user may be asked to turn on a device to allow the algorithm to observe the consumption changes caused by the device; Paragraph [0176] teaches the intelligent algorithm of this invention can be used not only to provide notification to users but also to act automatically or “based on user response” to turn off devices if necessary.); 
[EXAMINER NOTE: Note, in paragraphs [0039], [0185], and [0176], above, the receiving of the “user input in response” follows from the requesting/asking the user input.]

determining at least one appliance in a running mode, amongst the one or more appliances in the at least one home environment, based at least in part on the one or more patterns and the user input (Paragraph [0185] teaches upon asking user to turn on a device, allowing algorithm to observe the consumption changes caused by the device [as in “based at least in part on the one or more patterns and the user input”]; Paragraph [0185] further teaches detecting/observing a noticeable consumption change in a device [as in “determining an appliance in a running mode”] and then asking user to identify the device; Paragraph [0185] refers to cataloguing some or all devices within a household [as in “amongst the one or more appliances in the at least one home environment”].); and 

determining an appliance signature by extracting a canonical pattern from the energy consumption data based at least in part on the user input (Paragraph [0113] teaches user is engaged to assist in the load disaggregation [as in “based at least in part on the user input”], wherein the term "load disaggregation" refers to “the analysis of changes in the voltage and current going into a premise and deducing what devices/appliances are used in the premise as well as the individual energy consumption of each.” [as in “determining an appliance signature” by analyzing (i.e., extracting) changes in energy consumption data]; Paragraph [0122] teaches, using the methods and systems disclosed therein, capturing and cataloguing power usage  [as in “extracting a canonical pattern”] such that it can be ascribed to a particular appliance [as in for “determining an appliance signature”]; Paragraph [0237] and [0238] teach, based on the examined household load profiles, patterns can be found in different frequencies and time resolutions; Paragraph [0239] teaches analyzing all possible patterns and extracting only the appropriate ones for each user). 

 “generating at least one question determined to be likely to elicit a response from a specific user due to the time of the question, channel of communication, or contextual temporal anchoring of the question, the question … based at least in part on timing of the question, channel of communication, or contextual temporal anchoring; communicating the at least one question to a user device;”.

Nevertheless, Zheng teaches generating at least one question determined to be likely to elicit a response from a specific user due to the time of the question, channel of communication, or contextual temporal anchoring of the question, the question … based at least in part on timing of the question, channel of communication, or contextual temporal anchoring; communicating the at least one question to a user device; (Zheng, Paragraph [0043] teaches smart questioning module that ensures that for each specific user the right questions are asked at the right timings in the right context.)

	[EXAMINER NOTE: Examiner notes that Haghighat teaches, in Paragraphs [0028], [0185], and [0176], communicating intelligent questions to a user device. However, the question(s) communicated are not clearly and explicitly disclosed in Haghighat as determined to be likely to elicit a response based at least in part on timing of the question, channel of communication, or contextual temporal anchoring, as recited in the claim. Nevertheless, as stated above, Haghighat in view of Zheng teaches the limitation as claimed].

	Before the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify the load disaggregation and appliance identification, as taught by Haghighat, with the smart questioning module, as taught by Zheng, in order to achieve better user experience and efficiency. (Zheng, Paragraph [0034]).  	


Regarding claim 11, the combination of Haghighat in view of Zheng teaches all of the limitations of claim 9, and Haghighat further teaches wherein receiving the user input further comprises: determining whether the input from the specific user in conjunction with the one or more patterns is sufficient to determine the appliance signature (Paragraph [0191] teaches the energy consumption data obtained in real-time from the turning a device on and off at least once and user confirmation that switch is turned provide the system with information to identify the consumption changes of interest and associate them with the user-intended device.); and 

upon a determination that the input from the specific user in conjunction with the one or more patters is insufficient to determine the appliance signature, generating additional questions for the specific user (Paragraphs [0192], [0193], and [0194] teach additional step of verifying the accuracy and reliability of the information regarding the energy draw of a selected device, such as if a noisy environment that may affect the profiling process is detected; In such case, Paragraph [0193] teaches a user may be asked to turn the device switch more than once in order . 



Regarding claim 13, the combination of Haghighat in view of Zheng teaches all of the limitations of claim 9, and Haghighat further teaches wherein generating the at least one question further comprises: extracting a partial appliance signature by analysing the energy consumption data in real time or near real time (Figure 3 shows extraction of a partial appliance signature from energy consumption data analyzed in real-time after user turns a device on for the first time.); and 

dynamically generating the at least one question for the specific user based on the partial appliance signature, the one or more patterns, and/or historical consumption data (Paragraph [0189] teaches asking user to turn on and off a device while real-time consumption measurements are being taken; Paragraph [0191] teaches user may be further asked to confirm the when the appliance switch has been turned in order to provide the system with more information to help it identify the consumption changes of interest, and associate them with the user-intended device.). 
[EXAMINER NOTE: Note, questions in Paragraphs [0189] and [0191] are in “real-time” as in “dynamically” generated.]



Regarding claim 14, the combination of Haghighat in view of Zheng teaches all of the limitations of claim 9, and Haghighat further teaches wherein the operations further comprise: sending a communication to a user device, the communication requesting the user switch on an appliance (Paragraph [0185] teaches mobile application wizard may require the user to turn the device [as in “appliance”] switch on at least once; Figure 2a shows communication on user device requesting user switch on the appliance.); 

receiving a notification from the specific user indicating switching on the appliance (Paragraph [0191] teaches “switching set up” which includes receiving a user confirmation that the appliance has been switched on.); 

recording energy consumption data of the appliance upon receiving the notification from the specific user, wherein the energy consumption data is obtained in real time, near real time, or after predefined intervals of time (Paragraph [0189] teaches upon asking user to switch on the appliance for the first time, real-time consumption measurements are being taken in the background; Paragraph [0344] teaches “recording” the consumption measurements.); and 

wherein determining the appliance signature comprises analysing the energy consumption (Paragraph [0191] teaches the energy consumption data obtained in real-time from the “switching set up” (i.e., step of turning a device on and off to observe changes made by individual devices [as in “analyzing the energy consumption data”].). 


Regarding claim 15, the combination of Haghighat in view of Zheng 
teaches all of the limitations of claim 9, and Haghighat further teaches wherein the operations further comprise: detecting switching on of an appliance based at least in part on transition in an energy consumption pattern (Paragraph [0191] teaches the system could also monitor and detect sudden consumption changes, and avoid asking user for flagging the timing.);

 generating an inquiry for the specific user to identify the appliance switched on (Paragraph [0185] teaches, alternatively, the profiling wizard could be triggered automatically when noticeable consumption changes are observed, to ask user to identify the source [as in “generating an inquiry for the user to identify…”; Paragraph [0186] teaches the profiling process can also include asking users for additional information such as device classification.); 
 
recording energy consumption data of the appliance determined based at least in part on the inquiry, wherein the energy consumption data is obtained in real time or near real time (Paragraph [0187] teaches, in the context of the device profiling wizard provided to the user, consumption rate is monitored continuously in real-time and consumption data may be taken and may be communicated to the computing platform in real-time.); and 

wherein determining the appliance signature comprises analysing the energy consumption (Paragraph [0191] teaches the energy consumption data obtained in real-time from the turning a device on and off at least once and user confirmation that switch is turned provide the system with information to identify the consumption changes of interest and associate them with the user-intended device; Paragraph [0187] teaches consumption rate is monitored continuously in real-time to observe changes made by individual devices [as in “analyzing the energy consumption data”].).


Regarding claim 16, Haghighat teaches a system for learning appliance signatures for energy disaggregation, based at least in part on user input, comprising: 

an energy disaggregation pipeline, comprising information pertaining to appliance usages in a home environment (Paragraph [0030] teaches at least one sensor configured to measure aggregate energy consumption at the home; Paragraph [0139] teaches smart meter as a preferred embodiment for the sensor [as in “energy meter”]); 
[EXAMINER NOTE: Examiner is interpreting the data from the sensor (i.e., smart meter) as the energy disaggregation pipeline.]

a remote processor in communication with an energy disaggregation pipeline and one or more user devices (Paragraph [0031] teaches a mobile computing device comprising a data processor [as in processor in communication with user device]; Paragraph [0216] teaches “the embodiments can be practiced in distributed computing environments where tasks or modules are performed by remote processing devices [as in “remote processor”], which are linked through a communications network. In a distributed computing environment, program modules may be located in both local and remote memory storage devices.”; Paragraph [0032] teaches processor configured to receive the energy consumption data from the sensor (i.e., smart meter), [as in in remote processor is “in communication with energy disaggregation pipeline”]), the remote processor comprising: 

an analyzer (Paragraph [0034] teaches system comprises memory including computer readable instructions executed by processor, causing processor to collect and analyze raw data; Paragraph [0237] teaches forecast algorithm that utilizes pattern recognition and is applied within the system [processor configured with algorithm as in “analyzer”]), configured to recognize full and partial patterns in data received from the energy disaggregation pipeline (Paragraph [0237] teaches based on the examined household load profiles [as in the “data received from the energy disaggregation pipeline”] and Paragraph [0238] teaches “patterns can be found in different frequencies and time-resolutions; Paragraph [0239] teaches the system can analyze all possible patterns and extract only the appropriate ones for each user; Figure 3 shows extraction of a partial appliance signature from energy consumption data analyzed in real-time [as in “partial pattern”]; Figure 4 shows full pattern), and determine based on input from a specific user received from an inquiry generation unit, appliance signatures (Paragraph [0038] a communication interface operably connected to the mobile computing device and configured …for requesting user input in respect to said devices and for transmitting information relating to the devices to the user; Paragraph [0033] teaches communication interface operably connected to mobile computing device and configured for conveying to a user notification of detected consumption pattern changes; Paragraph [0122] teaches, using the methods and systems disclosed therein, capturing and cataloguing power usage  [as in “extracting a canonical pattern”] such that it can be ascribed to a particular appliance [as in for “determining an appliance signature”]; Paragraph [0113] teaches user is engaged to assist in the load disaggregation [as in “based at least in part on the user input”]) ; and 

the inquiry generation unit (Paragraph [0185] teaches “device profiling wizard”, meaning the combination of at least the processor, interface, and memory in accordance with the system.), the inquiry generation unit being in selective communication with one or more user devices, (Paragraph [0033] teaches communication interface operably connected to the mobile communication device.) the inquiry generation unit configured to determine one or more questions to be sent to the one or more user devices, the one or more questions based at least in part on the full and/or partial patterns determined by the analyzer and …, and return answers from the one or more user devices to the analyzer (Paragraph [0033] teaches communication interface is configured for conveying to a user notification of detected consumption pattern changes; Paragraph [0034] teaches communication interface may be configured for receiving user commands and queries, for requesting user input in respect to the appliances and for transmitting information relating to the appliances to the user; Paragraphs [0185] and [0186] teach requesting user input may be asking the user one or more questions; Paragraph [0191] teaches the energy consumption data obtained in real-time from the “switching set up” (i.e., step of turning a device on and off at least once) and user confirmation that switch is turned provide the system with information to identify the consumption changes of interest and associate them with the user-intended device.).

However, Haghighat does not distinctly disclose “the one or more questions … determined to be likely to elicit a response from the specific user based at least in part on timing of the question, channel of communication, or contextual temporal anchoring, ...” .

the one or more questions … determined to be likely to elicit a response from the specific user based at least in part on timing of the question, channel of communication, or contextual temporal anchoring, ... (Zheng, Paragraph [0043] teaches smart questioning module that ensures that for each specific user the right questions are asked at the right timings in the right context.)

	[EXAMINER NOTE: Examiner notes that Haghighat teaches, in Paragraphs [0028], [0185], and [0176], communicating intelligent questions to a user device. However, the question(s) communicated are not clearly and explicitly disclosed in Haghighat as determined to be likely to elicit a response based at least in part on timing of the question, channel of communication, or contextual temporal anchoring, as recited in the claim. Nevertheless, as stated above, Haghighat in view of Zheng teaches the limitation as claimed].

	Before the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify the load disaggregation and appliance identification, as taught by Haghighat, with the smart questioning module, as taught by Zheng, in order to achieve better user experience and efficiency. (Zheng, Paragraph [0034]).  


12.	Claims 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat in view of Zheng, and in further view of Park et al. (US 20140142724 A1).

Regarding claim 2, the combination of Haghighat in view of Zheng teaches all of the limitations of claim 1, however, the combination does not distinctly disclose further comprising providing an appliance run information to the user, wherein the appliance run information indicates a start time, end time, run time, or/or temporal memory cues. 
[EXAMINER NOTE:  Haghighat does teach, in Paragraph [0174], a user can be proactively informed of devices he has left on.]

Nevertheless, Park teaches further comprising providing an appliance run information to the user, wherein the appliance run information indicates a start time, end time, run time, or/or temporal memory cues (Figure 10, 1008, teaches appliance “use time” including start and end times; Paragraph [0016] teaches the result of the identification of the appliance may include a power use time of the appliance [as in “run information” or “run time”]; Paragraph [0013] teaches said result of identification is displayed to a user [as in "provided to the user”]). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the load disaggregation and appliance identification, as taught by Haghighat, as modified by the smart questioning module, as taught by Zheng, to include the power use time notification feature, as taught by Park, in order to provide to users power consumption information about individual appliances to 



Regarding claim 6, the combination of Haghighat in view of Zheng teaches all of the limitations of claim 1. Although the combination of Haghighat in view of Zheng substantially teaches the claimed invention, the combination does not distinctly disclose wherein learning the appliance signature further comprises tagging the appliance signature to an appliance present in the at least one home environment. 
[EXAMINER NOTE: Haghighat teaches user asked to provide the name of appliances they have as part of the load disaggregation process (Paragraph [0114]).]

Nevertheless, Park explicitly teaches wherein learning the appliance signature further comprises tagging the appliance signature to an appliance present in the at least one home environment (Paragraph [0055] teaches “user's selection or the user's confirmation is the concept of tagging or naming, and is operation of confirming the correspondence relationship between the appliance identification information [as in “appliance signature”] and the corresponding appliance, and allocating (tagging or naming) the appliance's identifier or name to the correspondence relationship.”).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the load disaggregation and appliance 


Regarding claim 10, the combination of Haghighat in view of Zheng teaches all of the limitations of claim 9, however, the combination does not distinctly disclose wherein the operations further comprise providing an appliance run information to the user, wherein the appliance run information indicates a start time, end time, run time, and/or temporal memory cues. 
[EXAMINER NOTE:  Haghighat does teach, in Paragraph [0174], a user can be proactively informed of devices he has left on.]

Nevertheless, Park teaches wherein the operations further comprise providing an appliance run information to the user, wherein the appliance run information indicates a start time, end time, run time, and/or temporal memory cues. (Figure 10, 1008 teaches appliance “use time” including start and end times; Paragraph [0016] teaches the result of the identification of the appliance may include a power use time of the appliance [as in “run information” or “run time”]; Paragraph [0013] teaches said result of identification is displayed to a user [as in "provided to the user”]). 

. 

17.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat in view of Zheng, in further view of Haghighat-Kashani (US 20150268281 A1), hereinafter Haghighat II.

Regarding claim 4, the combination of Haghighat in view of Zheng teaches all of the limitations of claim 1, however, the combination does not distinctly disclose wherein the energy consumption data comprises active power, reactive power, apparent power, and/or separate readings from different phases indicating specific energy characteristic of various appliances used by the user. 

Nevertheless, Haghighat II teaches wherein the energy consumption data comprises active power, reactive power, apparent power, and/or separate readings from different phases indicating specific energy characteristic of various appliances used by the specific user (Paragraph [0027] teaches using electrical energy used, real power usage, reactive power usage, power factor, current, and voltage; and further teaches individual phase data as well [all as in the “the energy consumption data” comprising “active power, reactive power, and/or separate readings from different phases”].).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the load disaggregation and appliance identification, as taught by Haghighat, as modified by the smart questioning module, as taught by Zheng, to include the teachings relating to reactive and active power and individual phase readings, as disclosed in Haghighat II, in order to identify the electronic devices from the aggregate electricity data of more than one device, by using the changes in power draw of a device or overall device cycle shape while the device is in operation or turned on or off. (Haghighat II, Paragraph [0042]).

	

Regarding claim 12, the combination of Haghighat in view of Zheng teaches all of the limitations of claim 9, however the combination does not distinctly disclose wherein the energy consumption data comprises active power, reactive power, apparent power, and/or separate readings from different phases indicating specific energy characteristic of various appliances used by the user. 

Nervetheless, Haghighat II teaches wherein the energy consumption data comprises active power, reactive power, apparent power, and/or separate readings from different phases indicating specific energy characteristic of various appliances used by the specific user (Paragraph [0027] teaches using electrical patterns to identify which appliances are being operated at any time; Paragraph [0030] teaches the invention described may be configured to gather electricity data relating to a building, or premises, including energy used, real power usage, reactive power usage, power factor, current, and voltage; and further teaches individual phase data as well [all as in the “the energy consumption data” comprising “active power, reactive power, and/or separate readings from different phases”].).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the load disaggregation and appliance identification, as taught by Haghighat, as modified by the smart questioning module, as taught by Zheng, to include the teachings relating to reactive and active power and individual phase readings, as disclosed in Haghighat II, in order to identify the electronic devices from the aggregate electricity data of more than one device, by using the changes in power draw of a device or overall device cycle shape while the device is in operation or turned on or off. (Haghighat II, Paragraph [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123